UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6569


ALFRED L. FORBES, JR., a/k/a James Forbes,

                      Plaintiff – Appellant,

          v.

VIRGINIA BEACH POLICE DEPARTMENT,          Precinct   #2;      HARVEY
BRYANT; WILLIAM SESSOMS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00007-RAJ-TEM)


Submitted:   June 16, 2011                    Decided:      June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit    Judges,    and    HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alfred L. Forbes, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred L. Forbes, Jr., appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint without

prejudice for failing to pay the filing fee and failing to apply

to   proceed    without    prepayment        of   the   fee   under     18    U.S.C.

§ 1915(b)    (2006).       We    have   reviewed    the   record   and       find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Forbes v. Virginia Beach Police Dep’t,

No. 2:11-cv-00007-RAJ-TEM (E.D. Va. Apr. 18, 2011).                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials       before   the    court       and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2